NOTE: ThiS order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
MICHAEL DALTON,
Appellant,
V.
HONDA MOTOR CO., LTD.,
Appellee.
2011-1077
(Opp0siti0n N0. 91173105)
Appea1 from the United States Patent and Trademark
Off`1ce, Trademark Tria1 and Appea1 B0ard. `
ON MOTION
ORDER
Michae1 Dalt0n moves for a 30-day extension of time
to file his brief
Acc0rding1y,
IT ls 0RDERED THAT:
The motion is granted Da1t0n’s brief is due no later
than February 17, 2U11.

DALTON V. HONDA MOTOR
2
FOR THE COURT
JAN 25 mm /s/ Jan H0rbal__\;
Date 3 an H0rbaly
C1erk
cc: Michae1 Da1t0n
S
Dyan Finguerra-DuCharme, Esq.
Fll.£D
U.S. CUU
mEFE'5é’»M"¢§I§?='$~F°“
JAN 25 2011
.|MHDu'BAl!
Cl.EB(